Citation Nr: 1638066	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chloracne, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for chloracne.  

The Veteran and his spouse testified at a Board hearing before the undersigned.  in December 2015.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to herbicides.
 
2.  The Veteran has a current diagnosis of chloracne that has manifested with symptoms of comedones, papules, and pustules, which has resulted in scarring of the back, since December 1969.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 4.118, Diagnostic Codes 7800, 7829 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Veteran's claim on appeal is being granted in full herein, any further discussion respecting these duties is not necessary at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).
 
Chloracne is listed as one of the diseases that have been deemed associated with herbicide exposure under current VA law.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam Veteran (presumed exposed to Agent Orange) who develops chloracne.  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).
 
The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
The Veteran contends that he has chloracne as a result of exposure to herbicides in Vietnam.  In this case, the record reflects that the Veteran served in Vietnam from June 1968 to July 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides.

The Veteran was provided with a VA examination in December 2011.  The examiner noted the Veteran's report that he developed acneform lesions on the face within one year of serving in Vietnam, and found that the lesions described by the Veteran were consistent with comedones associated with chloracne.  Upon examination, the Veteran had superficial acne (comedones papules pustules superficial cysts) affecting less than 40% of face and neck.  The examiner noted that the Veteran had comedones on the face with hyperpigmentation bilaterally below the eyes on the upper cheeks.  He opined that the claimed condition was at least as likely as not incurred in or caused by service.  He found that, although the comedone lesions on his face were not noted in his service treatment records, the Veteran's testimony was that these started in 1969.   

The Veteran submitted an August 2012 letter from a private provider.  This examiner noted the Veteran's reports that while serving in Vietnam he developed significant lesions on his back and chest and, subsequent to service in Vietnam, developed multiple other lesions around his eyes and ears.  On examination, the Veteran had multiple periorbital comedones as well as multiple straw-colored cysts around the neck and the residual of significant inflammatory cystic acne on your back with a high degree of certainty these lesions are consistent with a diagnosis of chloracne related to dioxin exposure while in Vietnam.  The examiner noted that the Veteran did have significant residual scarring and comedonal activity consistent with the diagnosis of cutaneous manifestations of Agent Orange exposure. 

During the Veteran's December 2015 Board hearing, the Veteran reported that he had consistent manifestations of skin breakouts since discharge from service in 1969.  His wife also testified that he had symptoms similar to his current symptoms when he returned from service.

As noted above, chloracne is a disease deemed associated with herbicide exposure, under VA law. As the Veteran's exposure to herbicides is conceded, service connection is warranted for chloracne if it is shown to have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309)(e).
 
Under Diagnostic Code 7829, a noncompensable rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  Under Diagnostic Code 7829, the disability can instead be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.
 
Diagnostic Code 7800 applies to burn scars of the head, face or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars with one characteristic of disfigurement.
 
Note 1 of Diagnostic Code 7800 provides that the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) scar of 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpitation, (4) scar adherent to underlying tissue, (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sw. cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
 
While the extent of the Veteran's condition within a year of separation from his active service is unclear, the Board finds that the Veteran is competent to report that the symptoms that manifested within one year of discharge were consistent with those he currently experiences.  The Board also can find no reason to not find the Veteran's contentions in this regard to be credible.

Although the VA examiner's assessment reflected that the Veteran's current chloracne would not meet the criteria for a compensable disability rating, the private examiner noted periorbital comedones as well as multiple straw-colored cysts around the neck, in addition to the residual of significant inflammatory cystic acne on his back consistent with a diagnosis of chloracne.  The Board finds that description more closely approximates the criteria for a compensable disability rating for chloracne under Diagnostic Code 7829, reflecting deep acne (deep inflamed nodules and pus-filled cysts) affecting the face and back.  38 C.F.R. § 4.7 (2015).


Resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's chloracne manifested to a compensable degree within a year of his last exposure to herbicides and that service connection is warranted for chloracne.  See 38 C.F.R. §§ 3.102; 4.3.


ORDER

Service connection for chloracne is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


